SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1032
CAF 15-00294
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND CURRAN, JJ.


IN THE MATTER OF TRISTYN R.
---------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL             MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

JACQUELINE Z., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR RESPONDENT-APPELLANT.

WENDY G. PETERSON, OLEAN, FOR PETITIONER-RESPONDENT.

MICHAEL D. BURKE, ATTORNEY FOR THE CHILD, OLEAN.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered January 9, 2015 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, granted custody of the subject child to the child’s maternal
aunt and uncle.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Tristyn R. [Jacqueline Z.]
([Appeal No. 2] ___ AD3d ___ [Nov. 10, 2016]).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court